Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 1 of 10

Fill in this information to identify the case:

 

Debtor J&D Construction, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number 19-70190-11

(if known}

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(1 Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.

If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

tine List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

oO No. Go to Part 2.
Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part
If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

za Priority creditor's name and mailing address
Billy Don Armstrong

2008 Brown St

 

 

Wichita Falls T™ 76309

Date or dates debt was incurred

 

Last 4 digits of account
number ee

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§507(a 1° )

zs Priority creditor's name and mailing address
Freddie Alan Fowler
1200 30th St

 

 

Wichita Falls TX 76302

Date or dates debt was incurred

 

Last 4 digits of account

number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(ayi 1)

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority amount

As of the petition filing date, the
claim is: Check all that apply.

LJ Contingent
CJ Unliquidated
CZ Disputed

$243.00 $0.00

Basis for the claim:
Child support

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the
claim is: Check aif that apply.

Oo Contingent
oO Unliquidated
Oo Disputed

$1,645.16 $0.00

 

Basis for the claim:
Child support

Is the claim subject to offset?
No
OO Yes

page 1
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 2 of 10

Debtor

 

 

J&D Construction, LLC Case number (if known) _19-70190-11
tne Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page. Total claim Priority amount

| 2.3 | Priority creditor's name and mailing address
Internal Revenue Service

1000 Commerce Street

Mail Code 5028 DAL

 

Dallas TX 75242

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a 8 )

| 2a | Priority creditor's name and mailing address
Internal Revenue Service

1000 Commerce Street

Mail Code 5028 DAL

 

Dallas TX 75242

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(ay 8)

| 25 | Priority creditor's name and mailing address
Texas Attorney General's Office
Bankruptcy-Collections Division

PO Box 12548

 

Austin TX 78711-2548

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(ay 1}

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

As of the petition filing date, the

$14,575.08 $14,575.08

 

claim is: Check all that apply.

O Contingent
oO Unliquidated
oO Disputed

Basis for the claim:
Taxes

Is the claim subject to offset?
vw No

O Yes

As of the petition filing date, the

$8,795.03 $8,795.03

 

claim is: Check all that apply.

oO Contingent
[] Unliquidated
LJ Disputed

Basis for the claim:
Taxes

Is the claim subject to offset?
No
OO Yes

As of the petition filing date, the
claim is: Check ail that apply.

OO Contingent
Oo Unliquidated
(J Disputed

$1,888.16 $1,888.16

Basis for the claim:
Child support

Is the claim subject to offset?
No
oO Yes

page 2
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 3 of 10

Debtor J&D Construction, LLC

Case number (if known)

List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured

claims, fill out and attach the Additional Page of Part 2.

 

3.1 Nonpriority creditor's name and mailing address

 

 

 

Action Battery
911 Old Jacksboro Hwy

 

 

Wichita Falls TX 76301
Date or dates debt was incurred

Last 4 digits of account number

 

3.2 Nonpriority creditor's name and mailing address

 

 

 

Ally's Generator Shop
4503 Old Jacksboro Hwy

 

 

Wichita Falls TX 76302
Date or dates debt was incurred

Last 4 digits of account number

 

3.3 Nonpriority creditor's name and mailing address

 

 

 

Asco Equipment
P. O Box 3888

 

 

Lubbock T™X 79464
Date or dates debt was incurred

Last 4 digits of account number

 

3.4 Nonpriority creditor's name and mailing address

 

 

 

Atmos Energy
P. O. Box 841425

 

 

Dallas TX 75284
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check aif that apply.
CJ Contingent

CJ Uniiquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No

oO Yes

As of the petition filing date, the claim is:

Check all that apply.
[] Contingent

DJ Unliquidated
L] Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
LC Yes

As of the petition filing date, the claim is:

Check all that apply.
LJ Contingent

CJ Uniiquidated
(J Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
OO Yes

As of the petition filing date, the claim is:

Check all that apply.
[LJ Contingent

oO Unliquidated
Ol Disputed

Basis for the claim:
Debt

Is the claim subject to offset?

No
[] Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$368.23

$966.69

$329.70

$937.01

page 3
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 4 of 10

Debtor J&D Construction, LLC

Eira Additional Page

Case number (if known)

19-70190-11

 

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.5 Nonpriority creditor's name and mailing address

 

 

 

Bio City Crushed Concrete
4600 Old Decatur Rd

 

 

Fort Worth TX 76106
Date or dates debt was incurred

Last 4 digits of account number

 

3.6 Nonpriority creditor's name and mailing address

 

 

 

Bruckner's Mack & Volvo
4520 Northwest Fwy

 

 

Wichita Falls TX 76306
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.7 Nonpriority creditor's name and mailing address

 

Dodge Date & Analytics LLC
300 American Metro Blvd #185

 

 

Trenton NJ 08619
Date or dates debt was incurred

Last 4 digits of account number

 

3.8 Nonpriority creditor's name and mailing address

 

 

 

Dolese Bros Co
Box 960144

 

 

Oklahoma City OK 73196-0144
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check all that apply.
(J Contingent

(J Unliquidated
[J Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No

oO Yes

As of the petition filing date, the claim is:

Check all that apply.
0 Contingent

( Uniliquidated
o Disputed

Basis for the claim:
Debt

Is the claim subject to offset?

vf No
| Yes

As of the petition filing date, the claim is:

Check all that apply.
DJ Contingent

(0 Uniiquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
CJ Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

LL] Uniiquidated
( Disputed

Basis for the claim:
Debt

is the claim subject to offset?
No

oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$7,900.00

$3,000.00

$568.16

$2,365.24

page 4
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 5 of 10

Debtor J&D Construction, LLC

Cia Additional Page

Case number (if known)

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

3.9 Nonpriority creditor's name and mailing address

 

 

Federated Insurance
PO Box 64304

 

 

Saint Paul MN §5164
Date or dates debt was incurred

Last 4 digits of account number

 

3.10 | Nonpriority creditor's name and mailing address

 

 

 

Fidelity Bank
2525 Kell Blvd, Suite 100

 

 

Wichita Falls TX 76308
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.11. | Nonpriority creditor's name and mailing address

 

Fidelity Bank
2525 Kell Blvd, Ste 100

 

 

Wichita Falls TX 76308
Date or dates debt was incurred

Last 4 digits of account number

 

3.12 | Nonpriority creditor's name and mailing address

 

 

 

Fidelity Bank
2525 Kell Blvd, Suite 100

 

 

Wichita Falls TX 76308
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check all that apply.
C1 Contingent

oO Unliquidated
CU Disputed

Basis for the claim:
Debt

Is the claim subject to offset?

No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
CJ Contingent

[] Unliquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
CI Yes

As of the petition filing date, the claim is:

Check all that apply.
[] Contingent

CO Unliquidated

(J Disputed

Basis for the claim:

Debt

Is the claim subject to offset?
No
OJ Yes

As of the petition filing date, the claim is:

Check all that apply.
Oo Contingent

Ol Unliquidated
CL) Disputed

Basis for the claim:
Loan

Is the claim subject to offset?

v1 No
Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-70190-11

Amount of claim

$15,299.00

$29,811.42

$4,777.64

$1,162.64

page 5
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 6 of 10

Debtor J&D Construction, LLC

Additional Page

Case number (if known)

19-70190-11

 

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.13 | Nonpriority creditor's name and mailing address

 

 

 

Fowler Trucking and Diesel Repair, Inc
2432 Business Highway 287

 

 

Valley View TX 76272
Date or dates debt was incurred

Last 4 digits of account number

 

3.14 | Nonpriority creditor's name and mailing address

 

 

 

H G Jenkins Construction Asphalt
1630 SW Railroad St

 

 

Lawton OK 73501
Date or dates debt was incurred

Last 4 digits of account number

 

3.15 |Nonpriority creditor's name and mailing address

 

 

 

Haigood & Campbell LLC
Box 1066

 

 

Archer City TX 76351
Date or dates debt was incurred

Last 4 digits of account number

 

3.16 |Nonpriority creditor's name and mailing address

 

 

 

Powerplan
21310 Network Place

 

 

Chicago L 60673-1213
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check all that apply.
| Contingent

[ Unliquidated
[] Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
Ct Yes

As of the petition filing date, the claim is:

Check all that apply.
O Contingent

C] Unliquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
(] Contingent

oO Unliquidated
| Disputed

Basis for the claim:
Debt

Is the claim subject to offset?

No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
| Contingent

[] Unliquidated
(] Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No

O Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$3,500.00

$6,650.00

$15,171.16

$3,369.68

page 6
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 7 of 10

Debtor J&D Construction, LLC

era Additional Page

Case number (if known)

19-70190-11

 

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.17 [| Nonpriority creditor's name and mailing address

 

 

 

Southern Tire Mart
810 E Scott Ave

 

 

Wichita Falls TX 76301
Date or dates debt was incurred

Last 4 digits of account number

 

3.18 | Nonpriority creditor's name and mailing address

 

 

 

T&W Tire
P. O. Box 258859

 

 

Oklahoma City OK 73125
Date or dates debt was incurred

Last 4 digits of account number

 

3.19 | Nonpriority creditor's name and mailing address

 

 

 

Tech Air of TexasPO Box 69016

 

 

 

Baltimore MD 21264-9016
Date or dates debt was incurred

Last 4 digits of account number

 

3.20 |Nonpriority creditor's name and mailing address

 

 

 

Tommy Smyth
Wichita County Tax Assessor Collector
600 Scott Ave Ste 103

 

Wichita Falls TX 76301
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check all that apply.
[ Contingent

CJ Unliquidated
C] Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No

oO Yes

As of the petition filing date, the claim is:

Check all that apply.
(C1 Contingent

[J Uniiquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
OO Yes

As of the petition filing date, the claim is:

Check all that apply.
[] Contingent

[J Unliquidated
oO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
LD Contingent

CJ Uniiquidated
C1 Disputed

Basis for the claim:
Debt

ls the claim subject to offset?
No

oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$2,048.88

$1,011.24

$131.14

$10,000.00

page 7
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 8 of 10

Debtor J&D Construction, LLC

Eire Additional Page

Case number (if known)

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.21. | Nonpriority creditor's name and mailing address

 

 

 

Tugman & Cox PC
308 S Ave D

 

 

Burkburnett TX 76354
Date or dates debt was incurred

Last 4 digits of account number

 

3.22. | Nonpriority creditor's name and mailing address

 

 

 

Unifirst Holdings Inc
4407 Henry S Grace Frwy

 

 

Wichita Falls TX 76302
Date or dates debt was incurred

Last 4 digits of account number

 

3.23. | Nonpriority creditor's name and mailing address

 

 

 

US Lime Company
PO Box 201752

 

 

Dallas TX 75320-1752
Date or dates debt was incurred

Last 4 digits of account number

 

3.24 [Nonpriority creditor's name and mailing address

 

 

 

Western Supplies
3601 Central E Fwy

 

 

Wichita Falls TX 76306
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check aif that apply.
oO Contingent

[J Unliquidated
( Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
OO Yes

As of the petition filing date, the claim is:

Check all that apply.
0 Contingent

0 Unliquidated
oO Disputed

Basis for the claim:
Debt

 

Is the claim subject to offset?

wy No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
CO Contingent

(J Uniliquidated
oO Disputed

Basis for the claim:
Debt

 

Is the claim subject to offset?
No
CI Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

(] Unliquidated
CJ Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
C] Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-70190-11

Amount of claim

$5,145.00

$1,219.97

$2,614.05

$111.28

page 8
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 9 of 10

Debtor J&D Construction, LLC

Additional Page

Case number (if known)

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.25 |Nonpriority creditor's name and mailing address

 

 

 

Wichita Bearing
PO Box 1150

 

 

Wichita Falls TX 76307
Date or dates debt was incurred

Last 4 digits of account number

 

3.26 | Nonpriority creditor's name and mailing address

 

 

 

Wyatt Motor & Brake
606 E Scott

 

 

Wichita Falls TX 76301
Date or dates debt was incurred

Last 4 digits of account number

 

3.27 | Nonpriority creditor's name and mailing address

 

 

 

Zack Burkett Co
PO Box 40

 

 

Graham TX 76450
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

As of the petition filing date, the claim is:

Check ail that apply.
1 Contingent

L] Uniiquidated
CO Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No

oO Yes

As of the petition filing date, the claim is:

Check all that apply.
[] Contingent

(1 Unliquidated
CJ Disputed

Basis for the claim:
Debt

ts the claim subject to offset?
No
OO Yes

As of the petition filing date, the claim is:

Check all that apply.
CD Contingent

OJ Unliquidated
OD Disputed

Basis for the claim:
Debt

Is the claim subject to offset?
No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19-70190-11

Amount of claim

$92.40

$279.79

$11,970.00

page 9
Case 19-70190-hdh11 Doc 17 Filed 07/29/19 Entered 07/29/19 17:14:25 Page 10 of 10

Debtor J&D Construction, LLC

Case number (if known)

Total Amounts of the Priority and Nonpriority Unsecured Claims

§. Add the amounts of priority and nonpriority unsecured claims.

5a. Total claims from Part 1

5b. Total claims from Part 2

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c.

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

5a.

5b.

5c.

+

19-70190-11

Total of claim amounts

$27,146.43

$130,800.32

 

 

$157,946.75

 

 

page 10
